As filed with the Securities and Exchange Commission on June 30, 2015 File No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. [] (Check appropriate box or boxes) NATIONWIDE MUTUAL FUNDS (Exact Name of Registrant as Specified in Charter) 1, SUITE 400, KING OF PRUSSIA, PENNSYLVANIA 19406 (Address of Principal Executive Offices) (Number, Street, City, State, Zip Code) (610) 230-2800 (Registrant's Area Code and Telephone Number) Send Copies of Communications to: ALLAN J. OSTER, ESQ. PRUFESH R. MODHERA, ESQ. 1, SUITE 400 STRADLEY, RONON, STEVENS, & YOUNG LLP KING OF PRUSSIA, PENNSYLVANIA 19406 1, N.W., SUITE 500 (NAME AND ADDRESS OF AGENT FOR SERVICE) WASHINGTON, D.C. 20036 Approximate Date of Public Offering:As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of securities being registered: Class A, Class C and Institutional Service Class shares of beneficial interest, without par value, of the Nationwide Fund, a series of the Registrant. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), shall determine. NATIONWIDE MUTUAL FUNDS 1000 Continental Drive, Suite 400 King of Prussia, PA 19406 (800) 848-0920 NATIONWIDE HIGHMARK VALUE FUND IMPORTANT SHAREHOLDER INFORMATION The enclosed Prospectus/Information Statement is being provided to inform you that on or about [October 12], 2015, the Nationwide HighMark Value Fund, a series of Nationwide Mutual Funds (the “Trust”), will be reorganized with and into the Nationwide Fund, also a series of the Trust.The Prospectus/Information Statement discusses this proposed reorganization and provides you with information that you should consider.The Board of Trustees of the Trust approved the reorganization and concluded that the reorganization is in the best interests of the Nationwide HighMark Value Fund and its shareholders. Please review the information in the Prospectus/Information Statement for your reference.You do not need to take any action with regards to your account.On or about [October 12], 2015, your shares of the Nationwide HighMark Value Fund will be converted automatically at their net asset value into the shares of the corresponding class of the Nationwide Fund. If you have any questions, please call the Trust at (800) 848-0920 (toll-free). i PROSPECTUS/INFORMATION STATEMENT TABLE OF CONTENTS INTRODUCTION The Transaction 3 How do the investment objectives, principal strategies and policies of the Target Fund compare against the Acquiring Fund? 3 What are the principal risks associated with investments in the Target Fund versus the Acquiring Fund? 4 What are the general tax consequences of the Transaction? 4 Who manages the Funds? 5 What are the fees and expenses of each Fund and what might they be after the Transaction? 5 How do the performance records of the Funds compare? 9 Where can I find more financial information about the Funds? 10 What are other key features of the Funds? 10 COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES, POLICIES AND PRINCIPAL RISKS 11 Are there any significant differences between the investment objectives of the Target Fund compared to the Acquiring Fund? 12 Are there any significant differences between the principal strategies and policies of the Target Fund compared to the Acquiring Fund? 12 How do the fundamental investment restrictions of the Target Fund differ from the Acquiring Fund? 13 What are the principal risk factors associated with investments in the Funds? 13 REASONS FOR THE TRANSACTION 13 INFORMATION ABOUT THE TRANSACTION AND THE PLAN 14 How will the Transaction be carried out? 14 Who will pay the expenses of the Transaction? 15 What are the tax consequences of the Transaction? 15 What should I know about shares of the Target Fund and the Acquiring Fund? 17 What are the capitalizations of the Funds and what might the capitalization be after the Transaction? 17 MORE INFORMATION ABOUT THE FUNDS 18 EXHIBITS TO PROSPECTUS/INFORMATION STATEMENT 20 ii NATIONWIDE MUTUAL FUNDS 1000 Continental Drive, Suite 400 King of Prussia, Pennsylvania 19406 (800) 848-0920 PROSPECTUS/INFORMATION STATEMENT Dated [September 8], 2015 Acquisition of the Assets of: NATIONWIDE HIGHMARK VALUE FUND (a series of Nationwide Mutual Funds) By and in exchange for shares of: NATIONWIDE FUND (a series of Nationwide Mutual Funds) This Prospectus/Information Statement is being furnished to shareholders of Nationwide HighMark Value Fund (the “Target Fund”), a series of Nationwide Mutual Funds (the “Trust”) pursuant to a Plan of Reorganization (the “Plan”) whereby all of the assets of the Target Fund will be acquired by the Nationwide Fund, also a series of the Trust (the “Acquiring Fund,” and collectively with the Target Fund, the “Funds”), in exchange for Class A shares, Class C shares, and Institutional Service Class shares of the Acquiring Fund (the “Transaction”).According to the Plan, the Target Fund will then be liquidated and dissolved.The Board of Trustees of the Trust (the “Board”) has approved the Plan and the Transaction.Shareholders of the Target Fund are not required to and are not being asked to approve the Plan or the Transaction. Pursuant to the Plan, holders of Class A shares of the Target Fund will receive the equivalent aggregate net asset value of Class A shares of the Acquiring Fund, holders of Class C shares of the Target Fund will receive the equivalent aggregate net asset value of Class C shares of the Acquiring Fund, and holders of Institutional Class shares and Institutional Service Class shares of the Target Fund will receive the equivalent aggregate net asset value of Institutional Service Class shares of the Acquiring Fund. The investment goals of the Funds are not identical.The Target Fund seeks long-term capital growth, with current income as the secondary goal.The Acquiring Fund seeks total return through a flexible combination of capital appreciation and current income.The principal strategies of the Target Fund and the Acquiring Fund have some similarities, but also differ in some respects.The Target Fund invests in stocks and other securities that the subadviser believes to be undervalued relative to the market and the security’s historical valuation.The Target Fund generally invests in mid- to large-cap companies, but may invest in companies of any size.The Target Fund may invest up to 25% of its assets in foreign securities.The Acquiring Fund invests in a diversified portfolio of common stocks to produce an overall blended equity portfolio that the subadviser believes offers the potential for capital growth and/or dividend income.The Acquiring Fund generally invests in large-cap companies with market capitalizations that are similar to those included in the Russell 1000 Index, some of which may be located outside of the United States.Each Fund is a diversified series of the Trust.Both Funds also utilize Nationwide Fund Advisors (“NFA”) as the primary investment adviser, and HighMark Capital Management, Inc. (“HighMark”) as the subadviser. This Prospectus/Information Statement provides the information that you should know about the Transaction and about an investment in the Acquiring Fund. You should retain this Prospectus/Information Statement for future reference.A Statement of Additional Information dated [September 8, 2015] (the “Statement of Additional Information”), relating to this Prospectus/Information Statement contains more information about the 1 Acquiring Fund and the Transaction, and has been filed with the U.S. Securities and Exchange Commission (the “SEC”) and is incorporated herein by reference. The prospectus of the Acquiring Fund, dated March 1, 2015 (as revised May 1, 2015) (1933 Act File No. 333-40455) (the “Acquiring Fund Prospectus”), is incorporated herein by reference and is considered a part of this Prospectus/Information Statement, and is intended to provide you with information about the Acquiring Fund.The prospectus of the Target Fund, dated March 1, 2015 (as revised May 1, 2015) (1933 Act File No. 333-40455) (the “Target Fund Prospectus”) provides additional information about the Target Fund and is incorporated herein by reference. You can request a free copy of the Statement of Additional Information, Acquiring Fund or Target Fund Prospectus, the Annual Report to Shareholders of the Acquiring Fund or Target Fund for the fiscal year ended October 31, 2014 (collectively the “Annual Reports”) or the Semiannual Report to Shareholders of the Acquiring Fund or Target Fund for the period ended April 30, 2015, by calling (800) 848-0920, or by writing to the Trust at: 1000 Continental Drive, Suite 400, King of Prussia, Pennsylvania 19406. Additional information about the Acquiring Fund can be viewed online or downloaded from the EDGAR database without charge on the SEC’s Internet site at www.sec.gov.Shareholders can review and copy information about the Acquiring Fund and the Trust by visiting the Public Reference Room, U.S. Securities and Exchange Commission, treet, N.E., Washington, DC 20549-0102.Shareholders can obtain copies, upon payment of a duplicating fee, by sending an e-mail request to publicinfo@sec.gov or by writing the Public Reference Room at the address above.Information on the operation of the Public Reference Room may be obtained by calling (202) 551-8090. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. The SEC has not approved or disapproved these securities or passed upon the adequacy of this Prospectus/Information Statement.Any representation to the contrary is a criminal offense. Mutual fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other U.S. government agency.Mutual fund shares involve investment risks, including the possible loss of principal. 2 INTRODUCTION This is only a summary of certain information contained in this Prospectus/Information Statement.You should read the more complete information in the rest of this Prospectus/Information Statement, including the Plan, attached as Exhibit A, and the Acquiring Fund Prospectus included with this Prospectus/Information Statement. The Transaction At a meeting held on June 10, 2015, the Board, on behalf of the Target Fund, considered the proposal to reorganize the Target Fund with and into the Acquiring Fund, and approved the Plan. The Plan provides for: (i) the acquisition by the Acquiring Fund of all of the property, assets, and goodwill of the Target Fund in exchange solely for Class A shares, Class C shares, and Institutional Service Class shares of the Acquiring Fund; (ii) the assumption by the Acquiring Fund of all of the liabilities of the Target Fund; (iii) the pro rata distribution of such shares of the Acquiring Fund to shareholders of the Target Fund holding the corresponding class of shares of the Target Fund; and (iv) the liquidation and dissolution of the Target Fund.The transaction for the Target Fund is referred to in this Prospectus/Information Statement as the “Transaction.”The Board approved the Plan for the Target Fund unanimously. At the closing of the Transaction, all of the Target Fund’s assets will be transferred to the Acquiring Fund in exchange for the Acquiring Fund’s shares equal in value to the assets of the Target Fund that are transferred to the Acquiring Fund.The Acquiring Fund shares will then be distributed pro rata to the Target Fund’s shareholders and the Target Fund will be liquidated and dissolved. The Transaction will result in your shares of the Target Fund being exchanged for Acquiring Fund shares equal in value (but having a different price per share) to your shares of the Target Fund.In particular, Class A, Class C, and Institutional Service Class shares of the Target Fund will merge with and into Class A, Class C, and Institutional Service Class shares, respectively, of the Acquiring Fund, and the Institutional Class shares of the Target Fund will merge with and into the Institutional Service Class shares of the Acquiring Fund.This means that you will cease to be a shareholder of the Target Fund and will become a shareholder of the Acquiring Fund.This exchange will occur on a date agreed upon by the parties to the Plan (hereafter, the “Closing Date”), which is currently anticipated to occur on or around [October 12], 2015.Class A shareholders of the Target Fund will not be assessed sales charges for the exchange of their shares for Class A shares of the Acquiring Fund.Subsequent purchases of Class A shares of the Acquiring Fund will, however, be subject to applicable sales charges.For Class C shareholders of the Target Fund, the one-year period during which shares are subject to a contingent deferred sales charge (“CDSC”) will be based on the date on which the Target Fund shares were purchased, and a new one-year period will not begin as a result of the Transaction. Subsequent purchases of Class C shares of the Acquiring Fund, however, will begin a new one-year period with respect to the CDSC for those shares. For the reasons set forth below under “Reasons for the Transaction,” the Board has concluded that the Transaction is in the best interests of the Target Fund and Acquiring Fund.The Board has also concluded that the interests of the existing shareholders of the Target Fund and the existing shareholders of the Acquiring Fund will not be diluted as a result of the Transaction. How do the investment objectives, principal strategies and policies of the Target Fund compare against the Acquiring Fund? Investment Objectives.The Target Fund seeks long-term capital growth with current income as a secondary objective, whereas the Acquiring Fund seeks total return through a flexible combination of capital appreciation and current income.The Target Fund’s and Acquiring Fund’s investment objectives are non-fundamental and may be changed by the Board without shareholder approval upon 60 days’ written notice to shareholders. 3 Principal Investment Strategies and Policies.The principal strategies of the Target Fund and the Acquiring Fund have some similarities, but also differ in some respects.The Target Fund generally invests in stocks and other securities that the subadviser believes are undervalued relative to the market and to the security’s historical valuation.The Target Fund generally invests in mid- to large-cap companies, but may invest in companies of any size.The Target Fund may invest up to 25% of its assets in foreign securities.Conversely, the Acquiring Fund may invest in common stocks to produce an overall blended equity portfolio consisting of various types of stock that the subadviser believes offer the potential for capital growth and/or dividend income.The Acquiring Fund invests in large-cap companies with market capitalizations that are similar to those of companies that comprise the Russell 1000 Index. Some of these companies may be located outside of the United States.Each Fund is classified as “diversified” under applicable federal law and will not concentrate its investments in any one industry. For further information about the investment objectives and policies of the Funds, see “Comparison of Investment Objectives, Principal Strategies, Policies and Principal Risks” below. What are the principal risks associated with investments in the Target Fund versus the Acquiring Fund? As with most investments, investments in the Funds involve certain principal risks.There can be no guarantee against losses resulting from an investment in the Funds, nor is there any assurance that the Funds will achieve their investment objectives.The principal risks associated with an investment in the Target Fund are similar, but not identical, to the principal risks associated with an investment in the Acquiring Fund. Overall risk levels for the Acquiring Fund and Target Fund are comparable.While the Funds are exposed to slightly different risks, as discussed in the Registration Statement, NFA believes that their overall risk profiles are not substantially different. Equity securities risk.(Acquiring Fund and Target Fund) Stock markets are volatile.The price of an equity security fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Market and selection risks.(Acquiring Fund and Target Fund) Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably.Selection risk is the risk that the securities selected by the Fund’s management will underperform the markets, the relevant indices, or the securities selected by other funds with similar investment objectives and investment strategies.This means you may lose money. Foreign securities risk.(Acquiring Fund and Target Fund) Investment in foreign securities may be more volatile, harder to price and less liquid than U.S. securities.The prices of foreign securities may be further affected by other factors, such as changes in the exchange rates between the U.S. dollar and the currencies in which the securities are traded. Value style risk.(Target Fund only) Value investing carries the risk that the market will not recognize a security’s intrinsic value for a long time or that a stock judged to be undervalued may actually be appropriately priced.In addition, value stocks as a group may be out of favor at times and underperform the overall equity market for long periods while the market concentrates on other types of stocks, such as “growth” stocks. Mid-cap risk.(Target Fund only) Medium-sized companies are usually less stable in price and less liquid than are larger, more established companies.Therefore, they generally involve greater risk. For further information about the principal risks of investing in the Funds, see “Comparison of Investment Objectives, Principal Strategies, Policies and Principal Risks” below. What are the general tax consequences of the Transaction? The Transaction is intended to qualify as a tax-free reorganization for federal income tax purposes (although there can be no assurance that the Internal Revenue Service (“IRS”) will adopt a similar position). This means that the shareholders of the Target Fund will not recognize any gain or loss for federal income tax purposes 4 as a result of the exchange of their shares in the Target Fund for shares of the Acquiring Fund pursuant to the Transaction.Prior to the closing of the Transaction, the Target Fund will distribute to its shareholders, in one or more taxable distributions, all of its income and gains (net of available capital loss carryovers) not previously distributed for taxable years ending on or prior to the date of closing of the Transaction.You should consult your tax advisor regarding the effect, if any, of the Transaction in light of your individual circumstances.You should also consult your tax advisor about the state and local tax consequences of the Transaction, if any, because the information about tax consequences in this document relates to the federal income tax consequences of the Transaction only. For more detailed information about the federal income tax consequences of the Transaction, see “Information about the Transaction and the Plan – What are the tax consequences of the Transaction?” Who manages the Funds? Nationwide FundAdvisors (“NFA” or the “Adviser”), 1000 Continental Drive, Suite 400, King of Prussia, Pennsylvania 19406, manages the investment of each Fund’s assets and supervises the daily business affairs of the Funds.Subject to the supervision of the Board, NFA also determines the allocation of each Fund’s assets among one or more subadvisers and evaluates and monitors the performance of any such subadvisers.Organized in 1999 as an investment adviser, NFA is a wholly-owned subsidiary of Nationwide Financial Services, Inc.As of June 30, 2015 NFA managed in the aggregate approximately [$] billion in assets in various investment company accounts. Subject to the supervision of NFA and the Board, one or more subadvisers will manage all or a portion of each Fund’s assets in accordance with each Fund’s investment objectives and strategies. With regard to the portion of a Fund’s assets allocated to it, each subadviser makes investment decisions for the Fund and, in connection with such investment decisions, places purchase and sell orders for securities. HighMark Capital Management, Inc. (“HighMark”) is the subadviser for both Funds and is located at 350 California Street, Suite 1600, San Francisco, CA 94104.HighMark is registered with the Securities and Exchange Commission as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”) and is organized as a California corporation. HighMark is a subsidiary of MUFG Union Bank, N.A., which is a member of the Mitsubishi UFJ Financial Group, one of the world’s largest financial organizations.As of June 30, 2015, HighMark had approximately $[] billion in assets under management. HighMark (and its predecessors) have been providing investment management services to individuals, institutions and large corporations since 1919. Todd Lowenstein and Derek Izuel are jointly responsible for the day-to-day management of the Target Fund.Derek Izuel is responsible for the day-to-day management of the Acquiring Fund. Mr. Lowenstein, CPA, Managing Director and Director of Value Equity for HighMark, has been associated with HighMark since 2001. Mr. Izuel, CFA, Managing Director and Chief Equity Officer at HighMark, has been associated with HighMark since 2008.Prior to joining HighMark, Mr. Izuel was a senior portfolio manager at Invesco from 1997 to 2008. The SAIs for the Acquiring Fund and Target Fund, dated March 1, 2015 (as revised May 1, 2015), provide additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Funds.For information on how to obtain a copy of the SAI for the Funds, please see the section entitled, “More Information About the Funds.” What are the fees and expenses of each Fund and what might they be after the Transaction? The following tables describe the fees and expenses that you may pay when buying and holding shares of the Funds, depending on the share class you hold, followed by those estimated to be charged with respect to the corresponding class of shares of the Acquiring Fund after the Transaction.The operating expenses shown for the Acquiring Fund and Target Fund are based on expenses incurred during the Funds’ most recent fiscal year ended 5 October 31, 2014, as restated to reflect current fees.The tables below also include the pro forma expenses of the combined fund after the Transaction for the relevant share classes. FEE TABLES FOR THE FUNDS* Class A Shares Actual Pro forma Target Fund– Class A Acquiring Fund – Class A Acquiring Fund - Class A After Transaction with Target Fund Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed upon purchases (as a percentage of offering price) 5.75% 5.75% 5.75% Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.58% 0.58% Distribution and/or Service (12b-1) Fees 0.25% 0.25% 0.25% Other Expenses1 0.30% 0.17% 0.19% Total Annual Fund Operating Expenses 1.15% 1.00% 1.02% Fee Waiver/Expense Reimbursement None (0.04)% 2 (0.06)% 2.3 Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 1.15% 0.96% 0.96% Class C Shares Actual Pro forma Target Fund– Class C Acquiring Fund – Class C Acquiring Fund - Class C After Transaction with Target Fund Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed upon purchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.58% 0.58% Distribution and/or Service (12b-1) Fees 1.00% 1.00% 1.00% Other Expenses1 0.26% 0.20% 0.19% Total Annual Fund Operating Expenses 1.86% 1.78% 1.77% Fee Waiver/Expense Reimbursement (0.01)% 4 (0.04)% 2 (0.04)% 2 Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 1.85% 1.74% 1.73% 6 Institutional Class Shares4 Actual Pro forma Target Fund– Institutional Class Shares Acquiring Fund – Institutional Service Class Shares Acquiring Fund - Institutional Service Class Shares After Transaction with Target Fund Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed upon purchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.58% 0.58% Distribution and/or Service (12b-1) Fees None None None Other Expenses1 0.19%5 0.19% 0.19% Total Annual Fund Operating Expenses 0.79% 0.77% 0.77% Fee Waiver/Expense Reimbursement None (0.04)% 2 (0.04)% 2 Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 0.79% 0.73% 0.73% Institutional Service Class Shares Actual Pro forma Target Fund – Institutional ServiceClass Shares Acquiring Fund – Institutional Service Class Shares Acquiring Fund - Institutional Service Class Shares After Transaction with Target Fund Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed upon purchases (as a percentage of offering price) None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.58% 0.58% Distribution and/or Service (12b-1) Fees None None None Other Expenses1 0.30% 0.19% 0.19% Total Annual Fund Operating Expenses 0.90% 0.77% 0.77% Fee Waiver/Expense Reimbursement None (0.04)% 2 (0.04)% 2 Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 0.90% 0.73% 0.73% * Expense ratios reflect annual fund operating expenses for the fiscal year ended October 31, 2014.Pro forma expenses are estimated as if the Transaction occurred on May 1, 2014. 1 “Other Expenses” has been restated to reflect current fees. 2Nationwide Mutual Funds (the “Trust”) and Nationwide Fund Advisors (the “Adviser”) have entered into a written contract waiving 0.045% of the management fee to which NFA would be entitled until April 30, 2016. 3The Trust and the Adviser have entered into acontract to waive or reimburse for a period of two years from the Closing Date expenses specific to the Class A shares of the Acquiring Fund after the Transaction such that the Total Annual Fund Operating Expenses of the Class A shares of the Acquiring Fund after the Transaction shall not exceed the Total Annual Fund Operating Expenses of the Class A shares of the Acquiring Fund as of the close of business on the Valuation Date (as defined below).This waiver/expense reimbursement agreement is separate and apart from the waiver of the management fee described in footnote 2 above. 4The Trust and the Adviser have entered into a written contract limiting annual fund operating expenses to 1.85% for Class C shares of the Target Fund until at least February 29, 2016. Under the expense limitation agreement, the level to which operating expenses are limited excludes any taxes, interest, brokerage commissions, acquired fund fees and expenses, short-sale dividend expenses, other 7 expenses which are capitalized in accordance with generally accepted accounting principles and expenses incurred by the Fund in connection with any merger or reorganization, and may exclude other nonroutine expenses not incurred in the ordinary course of the Fund’ business. The expense limitation agreement may be changed or eliminated only with the consent of the Board of Trustees of the Trust. The Trust is authorized to reimburse the Adviser for management fees previously waived and/or for expenses previously paid by the Adviser, provided, however, that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser waived the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation that was in place at the time the Adviser waived the fees or reimbursed the expenses. 5 Institutional Class shares of the Target Fund will be merged into the Institutional Service Class shares of the Acquiring Fund.Institutional Service Class shares generally are subject to an administrative services fee of up to 0.25%.Therefore, former shareholders of Institutional Class shares of the Target Fund will be subject to the administrative services fees imposed by the Institutional Service Class shares of the Acquiring Fund after the Transaction. Examples These Examples are intended to help you compare the costs of investing in Target Fund shares with the cost of investing in Acquiring Fund shares of the comparable class, both before and after the Transaction.The costs reflect the effects of expense limitation and/or fee waivers on the part of a Fund’s adviser for the period of the contractual expense limitation agreement.Absent such arrangements, the costs would be higher.The Examples assume that you invest $10,000 in the Fund for the time periods indicated and then sell all of your shares at the end of those time periods.The Examples assume a 5% return each year and no change in expenses.Although your actual costs may be higher or lower, based on these assumptions, the costs would be: Class A 1 Year 3 Years 5 Years 10 Years Target Fund – Class A Shares Acquiring Fund – Class A Shares Pro forma Acquiring Fund – Class A Shares (after the Transaction with Target Fund) Class C 1 Year 3 Years 5 Years 10 Years Target Fund – Class C Shares Acquiring Fund – Class C Shares Pro forma Acquiring Fund – Class C Shares (after the Transaction with Target Fund) Institutional Class 1 Year 3 Years 5 Years 10 Years Target Fund – Institutional Class Shares Acquiring Fund – Institutional Service Class Shares 75 Pro forma Acquiring Fund – Institutional Service Class Shares (after the Transaction with Target Fund) 75 Institutional Service Class 1 Year 3 Years 5 Years 10 Years Target Fund – Institutional Service Class Shares Acquiring Fund – Institutional Service Class Shares 75 Pro forma Acquiring Fund – Institutional Service Class Shares (after the Transaction with Target Fund) 75 8 You would pay the following expenses on the same investment if you did not sell your shares: Class C 1 Year 3 Years 5 Years 10 Years Target Fund – Class C Shares Acquiring Fund – Class C Shares Pro forma Acquiring Fund – Class C Shares (after the Transaction with Target Fund) These are just examples.They do not represent past or future expenses or returns.Each Fund pays its own operating expenses.The effects of these expenses are reflected in the net asset value and are not directly charged to your account.The expenses of each of the Funds comprise expenses attributable to each Fund, respectively, as well as expenses not attributable to any particular series of the Trust that are allocated among the various series of the Trust. How do the performance records of the Funds compare? As described under the section “Reasons for the Transaction,” the Board considered a number of factors when reviewing the Plan and considering the Transaction.The performance history of the Target Fund compared to the Acquiring Fund, as of December 31, 2014, was among the factors that the Board considered. The performance histories of the Target Fund and Acquiring Fund, as of December 31, 2014 are shown below: [to be converted into bar charts by Donnelley] Annual Total Returns Target Fund – Class A 12/31/2005 12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010 12/31/2011 12/31/2012 12/31/2013 12/31/2014 6.88% 20.22% 2.18% (38.39)% 23.90% 12.98% 0.21% 16.45% 30.80% 3.86% Best Quarter:16.97% - 2nd qtr. 2009 Worst Quarter:-24.16% - 4th qtr. 2008 Acquiring Fund – Institutional Service Class Shares 12/31/2005 12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010 12/31/2011 12/31/2012 12/31/2013 12/31/2014 7.36% 13.84% 7.91% (41.51)% 25.81% 12.77% 0.39% 14.49% 30.43% 12.18% Best Quarter:17.77% - 2nd qtr. 2009 Worst Quarter:-25.29% - 4th qtr. 2008 Average Annual Total Returns 1 Year 5 Years 10 Years Target Fund – Class A -2.10% 11.10% 5.43% Acquiring Fund – Class A 5.52% 12.07% 5.42% Target Fund –Class C 2.04% 11.67% 5.38% Acquiring Fund – Class C 10.13% 12.58% 5.30% Target Fund – Institutional Class 4.22% 12.74% 6.34% Target Fund – Institutional Service Class 4.16% 12.65% 6.30% 9 Acquiring Fund – Institutional Service Class 12.18% 12.62% 5.81% Performance Benchmark For Acquiring Fund and Target Fund S&P 500 Index (both Funds) 13.69% 15.45% 7.67% Russell 1000 Value Index (Target Fund) 13.45% 15.42% 7.30% [Year-to-date total returns as of June 30, 2015: Target Fund – Class A Acquiring Fund – Class A Target Fund –Class C Acquiring Fund – Class C Target Fund – Institutional Class Target Fund – Institutional Service Class Acquiring Fund – Institutional Service Class] Where can I find more financial information about the Funds? The Target Fund’s and Acquiring Fund’s Annual Reports contain a discussion of each Fund’s performance during their fiscal year ending October 31, 2014, and show per share information for each of the previous five fiscal years.These documents, and each Fund’s most recent Semi-annual Report (as of April 30, 2015), are available upon request.(See “More Information about the Funds”). What are other key features of the Funds? Investment Advisory Fees.NFA is the investment adviser of each Fund.NFA has entered into separate investment advisory agreements relating to each Fund, but the Funds are subject to the sameinvestment advisory fees set forth below: Fund Investment Advisory Fee Target Fund Acquiring Fund 0.60% on assets up to $250 million; 0.575% on assets of $250 million and more but less than $1 billion; 0.55% on assets of $1 billion and more but less than $2 billion; 0.525% on assets of $2 billion and more but less than $5 billion; and 0.50% for assets of $5 billion and more As of [April 30], 2015, the Acquiring Fund had assets of[$906 million].In addition, NFA has contracted to waive 0.045% of the management fee for the Acquiring Fund until April 30, 2016.The Target Fund, on the other hand, as of [April 30, 2015] had assets of [$143 million], and so has not achieved sufficient assets to qualify for investment advisory fee breakpoints as detailed in the above chart.In the case of the Target Fund, NFA has contracted to waive a portion, if any, of the annual investment advisory fees payable by the Target Fund and to pay certain expenses of the Target Fund for the period through February 29, 2016, to the extent necessary to limit the total operating expenses of the appropriate class of the Fund to the levels described in the Fee Tables beginning on page 6. NFA pays a subadvisory fee to each subadviser from the investment advisory fee NFA receives. Distribution Services.Nationwide Fund Distributors LLC (“NFD” or the “Distributor”), 1000 Continental Drive, Suite 400, King of Prussia, Pennsylvania 19406, serves as principal underwriter for both Funds in the 10 continuous distribution of their shares pursuant to an Underwriting Agreement dated May 1, 2007. In its capacity as principal underwriter, NFD solicits orders for the sale of shares, advertises and pays the costs of distribution, advertising, office space and the personnel involved in such activities. NFD receives no compensation under the Underwriting Agreement with the Trust, but may retain all or a portion of the sales charge and 12b-1 fee, if any, imposed upon the sale of shares of each Fund. The Underwriting Agreement with the Trust covers both Funds. Rule 12b-1 Plan.The Trust has adopted a distribution plan under Rule 12b-1 (the “Rule 12b-1 Plan”) of the Investment Company Act of 1940 (the “1940 Act”) for each Fund’s Class A and Class C shares.The Rule 12b-1 Plan permits each Fund to compensate NFD, as each Fund’s principal underwriter, for expenses associated with the distribution of Class A shares and Class C shares of the Funds. Although actual distribution expenses may be more or less, Class A and Class C shares pay NFD an annual fee under the Distribution Plan an amount equal to 0.25% and 1.00%, respectively.The Rule 12b-1 Plan applies to both Funds. Administrative Services Plan. The Trust has adopted an administrative services plan (the “Administrative Services Plan”) for the Target Fund’s Class A, Class C, and Institutional Service Class shares, and for the Acquiring Fund’s Class A, Class C, Class R, and Institutional Service Class shares. Pursuant to the Administrative Services Plan, each Fund pays fees for administrative support services of the classes of each Fund listed above (“Applicable Share Classes”). Although actual administrative services fees may be less, each Fund may pay a broker-dealer or other intermediary a maximum annual administrative services fee of 0.25% for the Applicable Share Classes. Current Institutional Class shareholders of the Target Fund are not subject to an administrative services fee. After the Transaction, such shareholders will hold Institutional Service Class shares of the Acquiring Fund, which are subject to the administrative services fee of up to 0.25%. However, even with the imposition of an administrative services fee, Institutional Service Class shares of the Acquiring Fund after the Transaction will, at current expense levels, have a lower expense ratio than the Institutional Class shares of the Target Fund. See Fee Tables for the Funds above. Purchase, Exchange and Redemption Procedures.Generally, there are no differences between each Fund’s procedures with regard to the purchase, exchange and redemption of Fund shares.You may refer to the prospectus for the Funds under the section entitled “Investing with Nationwide Funds” for the purchase, exchange, and redemption procedures applicable to the purchases, exchanges and redemptions of the Funds’ shares.In summary, the purchase, exchange, and redemption price of each share of the Funds is its net asset value next determined after the order is received in good order by the Fund or its agent.Shares may be redeemed or exchanged at any time, subject to certain restrictions. Dividends, Distributions and Taxes. Generally, there are no differences between each Fund’s procedures with regard to dividends, distributions and taxes.You may refer to the prospectus for the Funds under the section entitled “Distributions and Taxes.”In summary, substantially all of each Fund’s net investment income, if any, is declared and paid as a dividend quarterly.Any net realized capital gains of a Fund will be declared and paid to shareholders at least annually.All income and capital gain distributors are automatically reinvested in shares of the applicable Fund unless you request in writing a payment in cash. Sales Charges.The sales charge structures for Class A and Class C shares of the Target Fund and the Acquiring Fund are identical.Institutional Class and Institutional Service Class shares of the Target Fund and Institutional Service Class shares of the Acquiring Fund, are not subject to any sales charges. Target Fund shareholders will not pay any sales charge as a result of the Transaction. COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES, POLICIES AND PRINCIPAL RISKS This section describes the investment objectives, principal strategies and the key investment policies of the Funds, and certain noteworthy differences between such objectives, principal strategies and policies, as well as the principal risks associated with such objectives, principal strategies and policies.For a complete description of the 11 Acquiring Fund’s principal strategies, policies and principal risks, you should read the Acquiring Fund Prospectus, which is included with this Prospectus/Information Statement. Are there any significant differences between the investment objectives of the Target Fund compared to the Acquiring Fund? The Target Fund seeks long-term capital growth with current income as a secondary objective, whereas the Acquiring Fund seeks total return through a flexible combination of capital appreciation and current income.The Target Fund’s and Acquiring Fund’s investment objectives are non-fundamental and may be changed by the Board without shareholder approval upon 60 days’ written notice to shareholders. Are there any significant differences between the principal strategies and policies of the Target Fund compared to the Acquiring Fund? The principal strategies of the Funds have some similarities, but also differ in some respects.Both Funds generally invest in equity securities of large-cap companies.However, the Target Fund may also invest in mid-cap companies or companies of any size.Both Funds may invest in stocks of companies that are located outside of the United States.More specifically, the Target Fund may invest up to 25% in foreign securities but the Acquiring Fund may invest without limit in foreign stocks.Both Funds are managed by the same subadviser.While the Target Fund uses a value-oriented investing style, the Acquiring Fund uses a blended investing approach that includes both growth and value styles of investing. Target Fund Under normal market conditions, the Target Fund invests in stocks and other securities that the subadviser believes are undervalued.In selecting stocks for the Target Fund’s portfolio, the subadviser identifies stocks that it believes are undervalued relative to the market and to the security’s historical valuations.The Target Fund generally invests in mid-cap to large-cap companies, although the Fund may invest in companies of any size.The Target Fund considers a company to be a mid-cap company if its capitalization is within the range of the market capitalization of companies in the Russell MidCap Index.The Target Fund considers a company to be a large-cap company if its capitalization is within the range of the market capitalization of the companies in the S&P 500 Index and/or Russell 1000 Value Index.The subadviser makes market capitalization determinations with respect to a security at the time of purchase of such security.The Fund may invest up to 25% of the Target Fund’s assets in foreign securities. The Target Fund is classified as “diversified” under applicable federal law and will not concentrate its investments in any one industry. Acquiring Fund The Acquiring Fund invests in a diversified portfolio of common stocks to produce an overall blended equity portfolio consisting of various types of stocks that the subadviser believes offer the potential for capital growth and/or dividend income.Most of the stocks in which the Acquiring Fund invests are issued by large-cap companies.The Acquiring Fund considers large-cap companies to be those companies with market capitalizations similar to those companies included in the Russell 1000 Index.This definition of “large-cap companies” includes companies which the Target Fund defines to be mid-cap companies, because the Russell MidCap Index is a component of the Russell 1000 Index.Some of these companies may be located outside of the United States. The Acquiring Fund’s subadviser uses an actively managed bottom-up stock selection process for choosing securities across a large-capitalization market universe.The Acquiring Fund’s subadviser seeks to identify those securities it believes to be the most attractive from a fundamental perspective, based on certain valuation factors and management criteria, and the potential for price appreciation.The subadviser’s portfolio construction process balances overall portfolio risk versus expected excess return.The subadviser’s portfolio management process determines buy and sell decisions in an effort to maintain an equity portfolio that is diversified across sectors.Investments are sold when the subadviser has determined that relative fundamentals appear to be deteriorating or when other opportunities appear to be more attractive. 12 The Acquiring Fund is classified as “diversified” under applicable federal law and will not concentrate its investments in any one industry. How do the fundamental investment restrictions of the Target Fund differ from the Acquiring Fund? The Funds have adopted identical fundamental investment restrictions.Neither Fund may change any of its fundamental investment restrictions without a prior Majority Vote of its shareholders (as defined below).The Acquiring Fund’s fundamental investment restrictions are listed in the Acquiring Fund’s Statement of Additional Information dated March 1, 2015 (as revised May 1, 2015) (1933 Act File No. 333-40455), which is incorporated by reference into the Statement of Additional Information relating to this Prospectus/Information Statement and is available upon request. What are the principal risk factors associated with investments in the Funds? Like all investments, an investment in either of the Funds involves risk.There is no assurance that the Funds will meet their investment objectives.A Fund’s ability to achieve its objective will depend, among other things, on the portfolio managers’ analytical and portfolio management skills.If the value of the Fund’s investments goes down, you may lose money. Investments in the Funds, as indicated below, are subject to the following principal risks: Equity securities risk.(Acquiring Fund and Target Fund) Stock markets are volatile.The price of an equity security fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Market and selection risks.(Acquiring Fund and Target Fund) Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably.Selection risk is the risk that the securities selected by the Fund’s management will underperform the markets, the relevant indices, or the securities selected by other funds with similar investment objectives and investment strategies.This means you may lose money. Foreign securities risk.(Acquiring Fund and Target Fund) The Funds’ investments in foreign securities may be more volatile, harder to price and less liquid than U.S. securities.The prices of foreign securities may be further affected by other factors, such as changes in the exchange rates between the U.S. dollar and the currencies in which the securities are traded. Value style risk.(Target Fund only) Value investing carries the risk that the market will not recognize a security’s intrinsic value for a long time or that a stock judged to be undervalued may actually be appropriately priced.In addition, value stocks as a group may be out of favor at times and underperform the overall equity market for long periods while the market concentrates on other types of stocks, such as “growth” stocks. Mid-cap risk.(Target Fund only) Medium-sized companies are usually less stable in price and less liquid than are larger, more established companies.Therefore, they generally involve greater risk. REASONS FOR THE TRANSACTION NFA discussed the proposed reorganization of the Target Fund into the Acquiring Fund with the Target Fund’s Board at the Board’s June 2015 meeting. NFA advised the Board that the Transaction would allow Target Fund shareholders to continue to invest in a mutual fund with a similar investment program to that of the Target Fund.In addition, NFA informed the Board that the increased assets in the Acquiring Fund following the Transaction may enable the Acquiring Fund, in the future, to operate more efficiently and at a lower expense ratio. Accordingly, NFA anticipates the potential for enhanced future distribution prospects.NFA also informed the Board that the Acquiring Fund had better recent performance than the Target Fund. Therefore, NFA believes that the Transaction would be in the best interests of the shareholders of both the Target Fund and the Acquiring Fund. 13 The Board, including the Independent Trustees, of the Target Fund considered the following matters, among others, in unanimously approving the Transaction: 1. The similarities of the Target Fund’s and Acquiring Fund’s investment objective, principal strategies, policies, restrictions, and principal risks. 2. The absolute and relative investment performance of the Funds as of March 31, 2015; 3. That after the Transaction, each share class of the combined fund is anticipated to have a lower expense ratio (on a net basis) than the corresponding share class of the Target Fund; 4. The anticipated federal income tax consequences of the Transaction with respect to each Fund and its shareholders; 5. That the Target Fund and the Acquiring Fund have the same investment adviser and subadviser and share a portfolio manager, with certain similarities in investment strategies, and that the combined fund will continue to be managed by the same shared portfolio manager, pursuant to the Acquiring Fund’s current strategy, after the Transaction; 6. The agreement by NFA to bear the costs (excluding brokerage costs, if any) related to the Transaction, including the costs associated with the delivery of this Prospectus/Information Statement; and 7. Shares of the Target Fund will be exchanged for shares of the Acquiring Fund on the basis of their respective net asset values. NFA advised the Board that the shareholders of the Acquiring Fund also may benefit from the Transaction as a result of the increase in size of the combined fund. Based on its review of these factors and the other information presented to it, and on the basis of NFA’s recommendations, the Board, including all of the Trustees who are not “interested persons” (as defined in the 1940 Act) (the “Independent Trustees”) of the Funds, determined that the Transaction would be in the best interests of each Fund and that the interests of existing shareholders of each Fund would not be diluted as a result of effecting the Transaction. INFORMATION ABOUT THE TRANSACTION AND THE PLAN This is only a summary of the Plan and is qualified in its entirety by the Plan.You should read the actual Plan relating to the Transaction, which is attached as Exhibit A to this Prospectus/Information Statement and is incorporated herein by reference. How will the Transaction be carried out? The Transaction will take place after the parties to the Plan satisfy various conditions.On the Closing Date, the Target Fund will deliver to the Acquiring Fund all of its respective assets.In exchange, the Trust, on behalf of the Target Fund, will receive the Acquiring Fund’s shares to be distributed pro rata to the Target Fund’s shareholders.The value of the assets to be delivered to the Acquiring Fund shall be the value of such assets computed as of the close of business of the New York Stock Exchange, Inc. (“NYSE”) (normally 4:00 p.m., Eastern Time) on the last business day prior to the Closing Date (the “Valuation Date”).Both Funds are subject to Valuation Procedures governing the method by which individual portfolio securities held by the Funds are valued in order to determine each Fund’s net asset value. The stock transfer books of the Target Fund will be permanently closed as of the close of business of the NYSE on the business day before the Valuation Date.The Target Fund will accept requests for redemption only if 14 received in proper form before that time. Requests received after that time will be considered requests to redeem shares of the Acquiring Fund. To the extent permitted by law, the Plan may be amended at the direction of the Board.The Board may also agree to terminate and abandon the Transaction at any time or may terminate and abandon the Transaction if certain conditions required under the Plan have not been satisfied. Who will pay the expenses of the Transaction? The expenses related to the Transaction (approximately $ [116,602], excluding brokerage costs, if any), including the costs associated with the delivery of this Prospectus/Information Statement, will be paid by NFA.Brokerage costs, if any, following the mergerwill be paid by the Acquiring Fund,which ultimately are paid byall shareholders of theAcquiring Fund. What are the tax consequences of the Transaction? The following is a general summary of the material federal income tax consequences of the Transaction and is based upon the current provisions of the Internal Revenue Code of 1986, as amended (the “Code”), the existing U.S. Treasury Regulations thereunder, current administrative rulings of the IRS and published judicial decisions, all of which are subject to change.These considerations are general in nature and individual shareholders should consult their own tax advisors as to the federal, state, local, and foreign tax considerations applicable to them and their individual circumstances.These same considerations generally do not apply to shareholders who hold their shares in a tax-deferred account. The Transaction is intended to qualify as a tax-free reorganization for federal income tax purposes under Section 368(a)(1) of the Code.Based on certain assumptions and customary representations to be made on behalf of the Target Fund and Acquiring Fund, Stradley Ronon Stevens & Young, LLP (the Trust’s legal counsel) will, as a condition to the closing of the Transaction, provide a legal opinion to the effect that, for federal income tax purposes, (i) shareholders of the Target Fund will not recognize any gain or loss as a result of the exchange of their shares of the Target Fund for shares of the Acquiring Fund, (ii) the Acquiring Fund will not recognize any gain or loss upon receipt by the Acquiring Fund of the Target Fund’s assets, (iii) the Target Fund will not recognize any gain or loss upon the transfer of its assets to the Acquiring Fund in exchange for shares of the Acquiring Fund or upon the distribution of those Acquiring Fund shares to the shareholders of the Target Fund, (iv) the basis of the assets of the Target Fund received by the Acquiring Fund will be the same as the basis of those assets in the hands of the Target Fund immediately prior to the Transaction, and the Acquiring Fund’s holding period in such assets will include the period during which such assets were held by the Target Fund and (v) the holding period and aggregate tax basis of the Acquiring Fund shares that are received by a Target Fund shareholder will be the same as the holding period and aggregate tax basis of the shares of the Target Fund previously held by such shareholder. Such opinion of counsel may state that no opinion is expressed as to the effect of the Transaction on the Funds or any shareholder with respect to any transferred asset as to which any unrealized gain or loss is required to be recognized for federal income tax purposes on the termination or transfer thereof under a mark-to-market system of accounting. Opinions of counsel are not binding upon the IRS or the courts.If the Transaction is consummated but does not qualify as a tax-free reorganization under the Code, and thus is taxable, the Target Fund would recognize gain or loss on the transfer of its assets to the Acquiring Fund and each shareholder of the Target Fund would recognize a taxable gain or loss equal to the difference between its tax basis in its Target Fund shares and the fair market value of the Acquiring Fund shares it received. Target Fund Dividend Distribution. Prior to the closing of the Transaction, the Target Fund will distribute to its shareholders, in one or more taxable distributions, all of its income and gains (net of available capital loss carryovers) not previously distributed for taxable years ending on or prior to the Closing Date. General Limitations on Capital Losses.The tax attributes, including capital loss carryovers, of the Target Fund move to the Acquiring Fund in the Transaction.The capital loss carryovers of the Target Fund and the Acquiring Fund are available to offset future gains recognized by the combined Fund, subject to limitations under the Code.Where these limitations apply, all or a portion of a Fund’s capital loss carryovers may become 15 unavailable, the effect of which may be to accelerate the recognition of taxable gain to the combined Fund and its shareholders post-closing.First, the capital loss carryovers of the Fund that experiences a more than 50% ownership change in the Transaction (e.g., in a reorganization of two Funds, the smaller Fund), increased by any current year loss or decreased by any current year gain, together with any net unrealized depreciation in the value of its portfolio investments (collectively, its “aggregate capital loss carryovers”), are expected to become subject to an annual limitation. Losses in excess of that limitation may be carried forward to succeeding tax years, subject, in the case of net capital losses that arise in taxable years beginning on or before December 22, 2010 to an overall eight-year carryover period. The annual limitation generally will equal the net asset value of the Fund on the Closing Date multiplied by the “long-term tax-exempt rate” published by the IRS for the month in which the Transaction closes.In the case of a Fund with net unrealized built-in gains at the time of closing the Transaction (i.e., net unrealized appreciation in value of the Fund’s investments), the annual limitation for a taxable year will be increased by the amount of such built-in gains that are recognized in the taxable year.Second, if a Fund has built-in gains at the time of closing that are realized by the combined Fund in the five-year period following the Transaction, such built-in gains, when realized, may not be offset by the losses (including any capital loss carryovers and “built in losses”) of the other Fund.Third, the capital losses of Target Fund that may be used by Acquiring Fund (including to offset any “built-in gains” of Target Fund itself) for the first taxable year ending after the Closing Date will be limited to an amount equal to the capital gain net income of Acquiring Fund for such taxable year (excluding capital loss carryovers) treated as realized post-closing based on the number of days remaining in such year. Fourth, the Transaction may result in an earlier expiration of the Target Fund’s capital loss carryovers because the Transaction causes the Target Fund’s tax year to close early in the year of the Transaction. The aggregate capital loss carryovers of the Funds and the approximate annual limitation on the use by the Acquiring Fund, post-closing, of the Target Fund’s aggregate capital loss carryovers following the Transaction are as follows: Target Fund Acquiring Fund Capital loss carryovers as of 10/31/2014 Expiring 2015 Expiring 2016 Expiring 2017 Aggregate capital loss carryovers Unrealized net appreciation (depreciation) in value of investments on a tax basis as of 4/30/2015 Net asset value as of 4/30/2015 Long-term tax-exempt rate (June 2015) 2.50%
